DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-3 and 11 are rejected herein.

Election/Restrictions
On 11/18/2019 Applicant amended the independent claim from its generic, to a liquid species thereof, which was examined (see Office Action of 12/27/2019).  Then, on 11/19/2021, the claims were amended to clarified the drink was a beverage. Any further amendments presenting another species, will be restricted by original presentation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Dake in view of Li and Yoon, Tomoya and Lee.
Dake: 61/985,270 filed 4/28/2014, citation from 2015/0305369.

LI: Bioactivities of Chicken Essence; Vol. 77, Nr. 4, 2012Journal of Food Science ; published: 20 March 2012

Yoon: KR20130123131, Beverage composition containing chicken meat, published Nov. 12, 2013.  

Tomoya: Publication No. JP 2012-135257 A; published July 19, 2012.
Lee: What Is the Purpose of Lecithin?; Healthy Eating; published online at least by 9/06/2013 at:  https://web.archive.org/web/20130906151602/https://healthyeating.sfgate.com/purpose-lecithin-3558.html


Independent Claim 1 
Dake teaches methods of making beverages comprising chicken protein by adding it to high protein compositions having more than 75 wt% chicken protein (ref. clm. 1) which is used in any amount to make a beverage (ref. clm. 22-23).

Specificity of the amount of protein
Dake provides the option of only protein ingredient being from poultry, including chicken (ab., 0007, ref. clm. 2). Therefore, a poultry protein is selected for examination as the only protein source in the composition made by Dake, as claimed. 
Dake provides an embodiment, wherein there is more than 75 wt% of protein (ref. clm. 1), which encompasses the claimed amount of at least 8 wt% of protein; however, the Description of the Specification does not limit the amount of protein in the composition.
Therefore, Dake encompasses the claimed range, through an embodiment and the general teaching as a whole.
For specificity, not discussed above, Li and Yoon are provided.
Li also teaches methods of making nutritional beverages from chicken and further provides that by strictly controlling the extraction processes, the beverage is rich in protein. Li provides specificity of beverages with 8.3 wt% protein (i.e. 83 mg/ml, see Table 1), and that the protein content provides a benefit of increased metabolism (see Effects of chicken essence on energy metabolism).
Yoon also teaches methods of making beverages and provides specificity of beverages with 20 to 40 wt% chicken (top of pg. 3), a high quality protein for the ease of consumption by being able to carry and drink the product conveniently regardless of time and place for casual drinking, which solves the problem of the burden of ingestion and portability (see the 4th – 5th para. on pg. 3). Yoon teaches the use of chicken breast meat (ab.).
The examiner takes official notice that chicken breast meat has about 31 wt% protein, therefore a 20 to 40 wt% serving would provide about 6.2 to 12.4 wt% of poultry protein, wherein the protein in the beverage is only from poultry. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional beverages comprising ingredients from chicken, as Dake, to include at least 8 wt% of poultry protein in a beverage, as claimed, because the combination of Li and Yoon provide that beverages with encompassing amounts of poultry protein from chicken, provide the benefits of: increased metabolism (Li); and ease of consumption by being able to carry and drink the product conveniently regardless of time and place for casual drinking, which solves the problem of the burden of ingestion and portability (Yoon); and further illustrates that the art finds chicken protein to be suitable for similar intended uses, including modify methods of making nutritional beverages comprising ingredients from chicken (see MPEP 2144.07).


Emulsifier
Dake does not discuss the use of an emulsifier. 
Tomoya also teaches methods of making nutritional beverages (see 2nd para. of the Detailed Description) comprising chicken ingredients (see starting at the Outline of protein (A) section, and onward); and further provides they are emulsified (ab.).
Tomoya teaches the use of emulsifiers, including: lecithin, as claimed (see the Outline of emulsifier (C) section).
Lee teaches about using lecithin and provides that a side-effect of lecithin's emulsifying properties is that it helps to enhance the shelf life of foods (see the Preservative section). 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages comprising ingredients from chicken, as Dake, to include the use on an emulsifier, as claimed, because the combination of Tomoya and Lee illustrates that the art finds emulsifiers as being suitable for similar intended uses, including methods of making nutritional beverages comprising ingredients from chicken (see MPEP 2144.07); and further provides that the specifically claimed emulsifier, lecithin, provides the benefit of enhancing the food’s shelf life.






In summary, applicant claims a formula for making a nutritional composition that uses or eliminates common ingredients, which does not amount to invention in the constantly developing art of preparing food because there is no specific showing that establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  It is long and commonly known that the object of for people of skill for cooking (e.g. cooks, chefs, and bakers) is to use or eliminate common ingredients to formulate food that is palatable. Such an act, the formulation or creation a food recipe, is not patentable because it does not make a scientific advancement in the field unless a new/novel reaction, coaction or cooperative relationship is made evident by such a creation. In other words, the act of making food or food recipes that taste good, even if the combination of the ingredients is not known or has not been done before, is not patentable subject just because it was done.
Further, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of this specific instant case.  
At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.


Dependent Claims
As for claim 2, the modified teaching, in the combination of Tomoya and Lee, provide the beverage is emulsified (as discussed above).

As for claim 3, as discussed above, Dake provides the poultry protein is chicken protein.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Dake in view of Tomoya, Lee, Li and Yoon, as applied to claims 1-3 above, further in view of Zhao (2001/0002269) and Brody.
Brody: The Wiley Encyclopedia of Packaging Technology, second edition; copyright 1997.

	
As for claim 11, the modified teaching above does not discuss the commonly known process of pasteurization.
Zhao teaches methods of making nutritional beverages comprising encompassing amounts of chicken protein, and an emulsifier; and further provides the use of microbial stability include pasteurizing the beverage and aseptically processing it, wherein the packaged pasteurized beverages are shelf stable for months due to free of spoilage microorganisms (0095-0096).  
Brody also teaches aseptic packaging and further provides that aseptic processing further includes steps of high temperature short time (HTST) (see the Thermal Process).

It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making nutritional beverages comprising chicken protein and an emulsifier, as the modified teaching above, to include that the beverage is include pasteurized, as claimed, because the combination of Zhao and Brody illustrates that pasteurization provides the benefit of microbial stability (Zhao) and  that it can be incorporated into the packaging step (Brody) which provides a reasonable expectation of reduced production time, a cost savings to manufacturing.

Response to Arguments
It is asserted, that claims 1-3, and 9-21 are pending. Claim 1 is currently amended. Claims 4-8 have been canceled. Claims 9-10, 12-21 have been withdrawn. Claims 1-3, and 11 are under examination. Claim 1 is amended for purpose of clarification. No new matter has been added by these amendments. 
In response, Applicant’s timely response is appreciated.
 
Claim Rejection-35 USC 112 
It is asserted, that Claims 1-3 and 11 stand rejected under 35 U.S.C. 112 as being indefinite. Claim 1 has been amended. Withdrawal of the rejection is respectfully requested. 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.
 
Claim Rejection-35 USC 103 
It is asserted, that the primary reference, Dake, is Applicant's own reference. At least 8% poultry protein is a required element of instant claim 1, however, Dake did not teach reaching 8% poultry protein in a beverage composition. Dake did mention a beverage product prepared from a more concentrated composition containing at least 75% poultry protein, however, Dake did not teach the amount of the 75% poultry protein composition that is added to water in order to obtain a beverage composition having at least 8% poultry protein, which is the subject of the instant invention. 
One of skill in the art can add 1 gram of the composition from Dake into 99 grams of water, and the resultant beverage composition would only have about 1% poultry protein. Therefore, the cited references fail to teach or suggest the beverage composition having at least 8% poultry protein. 
In response, the claims are not toward a beverage comprising water, therefore this argument is not commensurate in scope of the claims.
Further, Dake was filed 4/28/2014, whereas this pending patent application only has priority to 8/07/2015. This means that the Dake reference, even id Applicant’s own is prior art.  Then, as cited from 2015/0305369, Dake requires more than 75 wt% of protein (ref. clm. 1), which encompasses the claimed amount of at least 8 wt% of protein.
Also, other references are provided merely to show specificity, therefore the argument toward the amount of protein in Drake is a piecemeal analysis of the rejection which merely picks apart the references verses taking the rejection as a whole.


It is asserted, that even after KSR, a statement that modifications of the prior art to meet the claimed invention would have been "'well within the ordinary skill of the art at the time the claimed invention was made"' because the references relied upon teach that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to combine the teachings of the references. Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993). "'[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness."' KSR, 550 U.S. at 418, 82 USPQ2d at 1396 (quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006)). 
Examiner cited Dake along with Tomoya and other references in rejecting Applicant's claims as being obvious. However, Dake is about a high protein poultry protein composition that can be used in protein drink, or smoothies, while Tomoya is about making a stable liquid protein composition. 
Examiner never explains why one of skill in the art would modify Dake by adding the lecithin as taught by Tomoya because protein stability was never mentioned as a problem in Dake or in the prior art at the time of Applicant's invention. There is no teaching or motivation to add emulsifier into a high protein drink, or smoothies as taught by Dake. 



In response, obviousness of the use of lecithin was made in view of the combination of Tomoya and Lee, therefore this argument is another piecemeal analysis of the rejection which merely picks apart the references verses taking the rejection as a whole.  Tomoya provides it was known to use lecithin in similar compositions and  Lee provide benefits to its use include that it assists in enhancing the shelf life of foods, therefore this argument is not persuasive because MPEP 2144.II is clear that the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art, that some advantage or expected beneficial result would have been produced by their combination. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793